UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1764


In Re: MUSTAFA MUHAMMAD

                    Petitioner.




                           On Petition for Writ of Mandamus.
                             (3:14-cr-00055-REP-DJN-1)


Submitted: August 8, 2017                                         Decided: August 10, 2017


Before GREGORY, Chief Judge, and WILKINSON and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mustafa Muhammad, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mustafa Muhammad petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his motion for new trial. He seeks an order from

this court directing the district court to act. We find the present record does not reveal

undue delay in the district court. Accordingly, we deny the mandamus petition. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                     PETITION DENIED




                                            2